Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of November 4th 2020 has been considered.
Claims 1-7 and 9-12 have been amended.
Claims 8 is cancelled.
New claims 15-20 were added. 
Claims 1-7 and 9-20 are pending in the current application.
Claims 13 and 14 are withdrawn from consideration.
Claims 1-7, 9-12 and 15-20 are examined in the current application.
Any rejections not recited below have been withdrawn.	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3, 5-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., (US 5,895,675) in view of Poudrier “Final Report on the Safety Assessment of Tallow” (from Journal of the American College of Toxicology, Volume 9, Number 2, 1990). 

Regarding claims 1-2, 7, 10 and 15-17, 19: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% vegetable fat (e.g., hydrogenated soy oil) (see Carment column 3, lines 16-50) and a crystalline component, wherein the ratio of fat to crystalline component is between 1:3 to 1:5 (see Carment abstract; column 2, lines 40-63; column 3, lines 50-62). Given the fact the content of the fat, oil and crystalline components recited in claims 1, 10, 16 and 18 overlap the fat and crystalline components in Carment, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the contents of the amorphous and flavoring ingredients recited in claims 1, 7 and 19: Carment discloses of additional 10% to 35% other dry ingredients comprising flavoring and amorphous constituents and of adjusting the relative amount of the 
As to the fatty acid profiles of the beef fat recited in claims 1 and 15 and saturated fat content recited in claim 2: Carment discloses of using animal fat (i.e., beef tallow) (see Carment column 3, lines 16-50), but fails to disclose the fatty acid profile of the beef tallow; However, given the fact beef tallow (i.e., a non-hydrogenated fractionated fat) is known to comprise saturated fat (e.g., 24-32% palmitic acid (16:0), 20-25% stearic acid (18:0) and 3-6% myrisic acid (14:0)) (see Poudrier pages 153-154), the saturated fat content recited in claim 2, and the fatty acid profiles recited in claims 1 and 15, overlap or is close enough to the saturated fat content fatty acid profile and saturated fat content in tallow, a prima facie case of obviousness exists (see MPEP §2114.05).
Regarding claim 3: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated.
Regarding claim 5: Carment discloses the crystalline component comprises monosodium glutamate, sugar and/or citric acid (see Carment column 2, lines 40-48; column 3, lines 50-62).
Regarding claim 6: Carment discloses the amorphous constituents comprise flours, yeast extract and/or meat extract (see Carment column 4, lines 45-54).
Regarding claim 11: Carment discloses using 5-25% fat component comprising 85% animal fat (e.g., beef tallow) (see Carment column 3, lines 16-50) and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines 49-51), but fails to disclose the solid fat content at 30ºC; However, given the fact beef tallow is known to have a melting point ranging from 31ºC-44ºC (see Poudrier page 154), it is examiner position that the solid fat content at 30ºC recited in claim 11 is inherently present in the beef tallow in Carment. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 12 and 20: Carment discloses the powdery fat containing food product provides compressed tablets with hardness of less than 200N (see Carment abstract; column 3, lines 1-14). Since the hardness values recited in claims 12 and 20 overlap the hardness values in Carment, a prima facie case of obviousness exists. (see MPEP §2144.05).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)).

Regarding claim 4: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated, and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines 49-51), but fails to disclose fractionated beef tallow; However, Luddy discloses of fractionating beef tallow in order to attain liquid and solid beef tallow fractions to be used where liquid and/or fat fractions are desired (see Luddy whole document). Accordingly, it would have been obvious to a skilled artisan to have modified Carment and to have used a beef tallow fraction that is solid at room temperature, as desired, and thus arrive at the claimed limitations.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL Kodas, “How Did Palm Oil Become Such A Problem – And What Can We Do About It?” (from https://ensia.com/features/how-did-palm-oil-become-such-a-problem-and-what-can-we-do-about-it/).

Regarding claim 9: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% vegetable fat (e.g., hydrogenated soy oil) (see Carment column 3, lines 16-50). While Carment discloses palm oil as one of the choices of vegetable fat, Carment fails to exclude palm oil; However, Kodas discloses reducing, or eliminating palm oil use, as palm oil production imposes environmental devastation (see Kodas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, to have modified Carment and to have excluded palm fat from the bouillon tablet in order to alleviate the environmental toll related to palm oil production, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on November 4th 2020 have been fully considered but they are not persuasive.

Applicant argues the prior art references fail to render the claimed invention obvious, because Applicant had shown that a bouillon tablet comprising the recited stearic acid content, had the preferred hardness between 100N-250N. Examiner respectfully disagrees.
Given the fact Carment discloses bouillon tablets comprising stearic acid contents and hardness that overlaps the stearic acid content and hardness of the bouillon tablet recited in the claims, Carment meets the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792